 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ARTHUR GRAVES,                                    Case No. 1:18-cv-01444-DAD-BAM (PC)
12                      Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                       COUNSEL
13          v.
                                                       (ECF No. 11)
14   DEP’T OF MENTAL HEALTH,
15                      Defendant.
16

17          Plaintiff Arthur Graves (“Plaintiff”) is a county jail inmate proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint has not yet

19   been screened.

20           Currently before the Court is Plaintiff’s request for appointment of a federal defender or

21   an investigator, filed December 10, 2018. (ECF No. 11.) Plaintiff provides no explanation or

22   argument to support his request. The Court construes the request as a motion to appoint counsel.

23          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

25   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

26   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

27   (1989). However, in certain exceptional circumstances the court may request the voluntary

28   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
                                                       1
 1           Without a reasonable method of securing and compensating counsel, the Court will seek

 2   volunteer counsel only in the most serious and exceptional cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 6           The Court has considered Plaintiff’s request, but does not find the required exceptional

 7   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

 8   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

 9   This Court is faced with similar cases filed by prisoners proceeding pro se and in forma pauperis

10   almost daily. These prisoners also must conduct legal research and prosecute claims without the

11   assistance of counsel.

12           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

13   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not been screened. Thus, the

14   case does not yet proceed on any cognizable claims. Also, based on a review of the limited record

15   in this case, the Court does not find that Plaintiff cannot adequately articulate his claims.

16           For the foregoing reasons, Plaintiff’s motion to appoint counsel (ECF No. 11) is DENIED,

17   without prejudice.

18
     IT IS SO ORDERED.
19

20       Dated:     December 13, 2018                             /s/ Barbara    A. McAuliffe          _
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
